Citation Nr: 1029863	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  03 32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disability, to 
include seborrheic dermatitis and lichen simplex chronicus, of 
the face, ears, and groin, to include as secondary to herbicide 
exposure.

2.  Entitlement to service connection for a right testicle 
epididymal cyst, claimed as secondary to a skin disability, to 
include treatment of a skin condition, and/or due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
November 1967.  

These matters come before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

In December 2004, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

These matters were previously before the Board in September 2005 
when the Board denied the Veteran's claim.  The Veteran appealed 
the September 2005 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
October 2006, the Court vacated the September 2005 Board decision 
and remanded the case to the Board for development consistent 
with a Joint Motion for Remand (JMR).  In May 2007, the Board 
remanded the issue of entitlement to service connection for a 
skin disability, and denied the issue of entitlement to service 
connection for a right testicle epididymal cyst.  The Veteran 
appealed the May 2007 Board denial to the Court.  In an Order 
dated in November 2007, the Court vacated and remanded the 
Board's May 2007 decision with regard to the Board's denial of 
service connection for a right testicle epididymal cyst.  In 
January 2008, the Board remanded both issues for further 
development.  In May 2009, the Board remanded the issues for RO 
consideration of additional evidence and to obtain a VA 
examination.  They have now returned to the Board for further 
appellate consideration. 

In May 2010, the Board received additional evidence from the 
Veteran's attorney, along with a written waiver of RO 
consideration of this evidence.  


FINDINGS OF FACT

1.  The Veteran served in combat in Vietnam.

2.  The earliest clinical evidence of a skin disability is in 
1995.

3.  The Veteran is not competent to provide an etiology opinion 
as to his current skin disability of the ears, face, and groin.

4.  The Veteran's averment that he has had a skin disability 
since service is inconsistent with the contemporaneous service 
treatment records 

5.  The competent credible evidence of record is against a 
finding that the Veteran's skin disability of the face, ears, and 
groin is causally related to active service, to include exposure 
to Agent Orange.

6.  The Veteran's right testicle epididymal cyst has not been 
shown by competent clinical evidence to be etiologically related 
to service, to include exposure to Agent Orange, or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  A skin disability of the face, ears, and groin, was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  A right testicle epididymal cyst was not incurred in or 
aggravated by active service, may not be presumed to have been 
incurred or aggravated by such service, and is not proximately 
due to, the result of, or aggravated by, service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  

In correspondence dated December 2001 and June 2006, VA notified 
the Veteran of what evidence was required to substantiate the 
claims, and of his and VA's respective duties for obtaining 
evidence.  The June 2006 VA correspondence also notified the 
Veteran that a disability rating and effective date would be 
assigned in the event of award of the benefit(s) sought.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was not completed prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with respect to 
the timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the initial 
adjudication, the claim was readjudicated thereafter, and the 
appellant therefore, has not been prejudiced.  The content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
VA notices.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), numerous articles, VA 
and private examination and treatment records, and medical 
opinions.  Additionally, the claims file contains the statements 
of the Veteran in support of his claims, to include his testimony 
at a December 2004 Board hearing.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  The Veteran has indicated 
that any early records of treatment, subsequent to his active 
service, have been destroyed or are no longer available due to 
the death of his physician.  (See January 2003 statement by 
Veteran.)  

A VA opinion with respect to the issues on appeal was obtained in 
July 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case is more than adequate, as it 
is predicated on a full reading of the private and VA medical 
records in the Veteran's claims file at the time of the 
examination.  It considers all of the pertinent evidence of 
record, and provides a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
The Board finds that a VA examination and opinion with regard to 
whether the Veteran's testicular cyst may be etiologically 
related to exposure to Agent Orange is not warranted as there is 
no indication, other than the Veteran's own averment, that 
exposure to Agent Orange may cause a benign cyst of the testicle.  
See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  

Legal criteria

Service connection- in general

Service connection may be granted for a disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence, or in certain circumstance lay evidence, of 
a nexus between the current disability and the in-service disease 
or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 
252, 254 (1992) [a non-precedential Court decision may be cited 
"for any persuasiveness or reasoning it contains"].  The Board 
believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of decisions of a 
superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 
2009).  

Under 38 C.F.R. § 3.310, service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

In addition, certain chronic diseases may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying military 
service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met. 38 C.F.R. § 3.309(e) (2009).  A Veteran who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  The last date on 
which such a Veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she served 
in the Republic of Vietnam during the period beginning on January 
9, 1962 and ending on May 7, 1975.  The term "herbicide agent" 
means a chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam Era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea); and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  The Federal Circuit has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

Skin Disability

The first element of a claim for service connection is that there 
must be evidence of a current disability.  A March 2005 
dermatopathology report reflects a diagnosis of impetiginized 
lichen simplex chronicus of the right scrotum.  A July 2007 VA 
dermatology consultation record reflects mild erythema of the 
melolabial folds of the face which is consistent with seborrheic 
dermatitis.  A July 2009 VA examination report reflects 
seborrheic dermatitis of the external ear canals.  Therefore, the 
Board finds that the Veteran has a skin disability.  The Veteran 
avers that his skin disability is causally related to active 
service, to include as due to exposure to Agent Orange.

The second element of a claim for service connection is evidence 
of in-service incurrence or aggravation of an injury or disease.  
The Board will first consider the presumption of herbicide 
exposure.  The Veteran's DD 214 reflects that he served in the 
Republic of Vietnam during the Vietnam Era.  As such, it is 
presumed that he was exposed to an herbicide agent.  See 
38 C.F.R. § 3.307(a)(6)(iii).  Affirmative evidence does not 
exist to rebut that presumption.  

The Veteran's STRs are negative for any complaints of, or 
treatment for, a skin disability.  In his claim, dated in October 
2001, the Veteran avers that his skin rash surfaced while he was 
in Vietnam and has gotten progressively worse.  In a statement 
dated in December 2001, the Veteran avers that his "skin rash 
and associated itching first appeared on the scrotum shortly 
after [his] return from Vietnam."  The Veteran's DD-214 reflects 
that he received the combat infantryman badge and the Purple 
Heart.  Where a claim for service connection is brought by a 
Veteran who engaged in combat, the Board must apply 38 U.S.C.A. § 
1154, which provides that satisfactory lay or other evidence that 
a disease or an injury was incurred in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships of 
such service, even if there are no official records indicating 
service incurrence. 38 U.S.C.A. § 1154; Swanson v. Brown, 4 Vet. 
App. 148 (1993), Smith v. Derwinski, 2 Vet. App. 137 (1992); 38 
C.F.R. § 3.304(d).  Such evidence may only be rebutted by clear 
and convincing evidence to the contrary.  See 38 U.S.C.A. § 
1154(b).  As the Veteran in this case engaged in combat, his 
reported existence of a skin rash during his service in Vietnam 
is accepted as true, and he is deemed to be credible in this 
regard.  Moreover, the Board notes that a skin rash and itching 
are the types of conditions which lend themselves to lay 
observation, so the Veteran is also deemed to be competent in 
this regard.  However, as the Veteran is not a medical 
professional, he cannot offer evidence regarding a diagnosis of 
his in-service skin condition. See Espiritu.  In addition, as 
discussed in further detail below, the Veteran's report of a skin 
rash after service in Vietnam is not presumed to credible, as he 
was no longer in combat, and there is contemporaneous evidence 
which contradicts such a finding. 

The third element for a service connection is medical, or in some 
cases, lay evidence of a nexus between the current disability and 
the in-service disease or injury.  Despite presumed exposure to 
an herbicide agent, presumptive service connection under 
38 C.F.R. § 3.307(a)(6) is not warranted.  Service connection is 
only warranted on this presumptive basis for a specific list of 
diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam Era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  72 Fed. Reg. 
112 (2007).  The Secretary has not determined that a presumption 
of service connection is warranted for impetiginized lichen 
simplex chronicus or seborrheic dermatitis.

As the Veteran's diagnosed disability is not among the diseases 
recognized under 38 C.F.R. § 3.309(e), as diseases associated 
with exposure to certain herbicide agents, presumptive service 
connection on the basis of herbicide exposure is not warranted.

As noted above, the Federal Circuit has held that when a claimed 
disorder is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee, supra.  It is the policy of VA to 
administer the law under a broad interpretation, consistent with 
the facts in each case, with all reasonable doubt to be resolved 
in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board finds that medical evidence of a nexus between the 
Veteran's current disability and the in-service disability is an 
essential element in this case which is lacking.  As noted above, 
when discussing the competency of lay evidence, the Board must 
first determine whether the disability is the type of injury for 
which lay evidence is competent evidence.  Although, the Board 
finds that a skin rash and itching are conditions to which a lay 
person is competent to attest, the Board finds that a diagnosis 
of the actual condition and the etiology of the rash and itching 
must be by a medical professional.  The Board notes that the 
Veteran has not been shown to possess the ability to distinguish 
between a fungal infection, a skin reaction to herbicide, 
seborrheic dermatitis, actinic keratosis, basal cell carcinoma, 
or lichen simplex chronicus.  (As noted below, the Veteran has 
been diagnosed with many of these disabilities).  In this regard, 
the Board notes that the private physician, Dr. J.E. opined, in 
an undated statement, that "a contact irritant dermatitis could 
have been misdiagnosed as a fungal infection in an active duty 
setting, where a dermatologist was likely not available."  Thus, 
indicating that there is a potential for misdiagnosis by a lay 
person.

The evidence of record consists of various opinions with regard 
to the etiology of the Veteran's skin disability.  Prior to 
discussing the opinions, the Board will summarize the medical 
records.

The Veteran's STRs are negative for any complaint of, or 
treatment for, a skin disability.  The Veteran's report of 
medical history for separation purposes, dated in November 1967, 
reflects that he reported that he had never had, and did not have 
then, a skin disease.  The report of medical examination for 
separation purposes, also dated in November 1967, reflects that 
upon, clinical examination, the Veteran's skin was noted to be 
normal.  Thus, the STRs reflect that the Veteran's combat related 
skin condition in Vietnam was acute and transitory and had 
resolved by the time of his discharge in November 1967.  Such a 
finding is supported by both the Veteran's statement at that time 
and the clinical examination.  See Curry v. Brown, 7 Vet. App. 
59, 698 (1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the Veteran).

A September 10, 1995 informal memo reflects that the Veteran was 
prescribed "Bactrim Forte" from August 9 to August 22, 1995; 
"Cipro" from August 22 to September 2, 1995; and "Vibramycin" 
beginning on September 2, 1995.  Another September 10, 1995 
record indicates a complaint of infection of the right groin with 
swelling and pain and that the Veteran was on his 8th day of 
medication (Vibramycin).  

A September 20, 1995 private medical record reflects that the 
Veteran had chronic dermatitis of the perineum.  The report is 
negative for an onset date.  However, when considered with the 
above mentioned records, it indicates that the Veteran had been 
treated for approximately 6 weeks.  The Board notes that this is 
approximately 28 years after separation from service.

March 1997 private medical records reflect that the Veteran had 
basal cell carcinoma of the face. 

A December 1999 private medical report reflects a diagnosis of 
lichen planus-like keratosis of the chest.

A June 2000 private medical report reflects seborrheic keratosis 
of the left thigh.

A December 2000 private medical report reflects basal cell 
carcinoma of the back.

An October 2001 private medical record reflects actinic keratoses 
and a dermal scar of the left upper back.

A March 2005 dermatopathology report reflects a diagnosis of 
impetiginized lichen simplex chronicus of the right scrotum.

The record contains six opinions, regarding etiology.  The 
probative value of medical opinions is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  As is true with any piece 
of evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator. Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement 
that additional evidentiary weight be given to the opinion of a 
medical provider who treats a Veteran; courts have repeatedly 
declined to adopt the "treating physician rule." See White v. 
Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001). 

Correspondence dated in May 2005, by D.R.M., M.D., a private 
physician, reflects the following opinion:

[The Veteran] is a Veteran who served in Vietnam 
November, 1966 thru November 1967.  During this 
time he was exposed to many chemicals.  During 
his time of service he developed chronic scrotal 
and anal itching, secondary to contact 
dermatitis.  He has continued to have symptoms 
to this date for which he has received multiple 
treatments.  It is my professional opinion that 
his symptoms are most likely related to the 
chemical exposures he received during his time 
of service.

The Board finds that Dr. D.M.'s opinion is of little, if any, 
probative value.  There is no evidence that Dr. D.M. reviewed the 
Veteran's STRs or private medical records.  Her opinion appears 
to be based solely on the Veteran's reported history.  The Board 
is not required to accept doctors' opinions that are based upon 
the appellant's recitation of medical history.  See e.g., Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993), Owens v. Brown, 7 Vet. 
App. 429 (1995).  In this regard, the Board notes that Dr. D.M. 
reported that the Veteran developed chronic scrotal and anal 
itching in service.  The evidence of record does not reflect any 
averment by the Veteran that he had anal itching in service.  
Also, the doctor's opinion appears to reference solely the 
Veteran's groin area, and provides no opinion as to his face and 
ears.  Finally, she provides no rationale whatsoever for her 
opinion that his symptoms are most likely related to chemical 
exposures he received during his time of service. 

Correspondence dated in October 2005, from R.A.P.-F., M.D., a 
private physician, reflects the following opinion:

[The Veteran] has experienced a dermatitis on the 
scrotum for several years.  This began in the 60's 
while stationed in Vietnam.  He has seen a 
dermatologist and had radiation therapy to this 
chronic dermatitis on the right scrotum.  He had a 
testicle removed after that and has continued to 
experience dermatitis on the scrotum off and on.  The 
topical corticosteroid preparation helps him but this 
has been persistent. 

Based on the clinical picture and the history, this 
is a chronic eczematous change.  Radiation was 
administered in the late 60's and there is a 
potential for radiation dermatitis component causing 
some of his symptomatology at the present time.  This 
area itches and he tends to excoriate.  I did not 
appreciate any skin cancer in this area but he has 
chronic dermatitis manifested by pruritus and 
lichenification.  Biopsies have been performed and 
have not shown skin malignancy.   

The Board finds that Dr. R.P.-F.'s opinion is of little, if any 
probative value.  There is no evidence that Dr. R.P.-F. reviewed 
the Veteran's STRs or private medical records.  His opinion 
appears to be based solely on the Veteran's reported history.  
See Reonal v. Brown, Id.  There is no clinical evidence of record 
that the Veteran had radiation therapy to his right scrotum.  
Medical opinions premised upon an unsubstantiated account of a 
claimant are of no probative value. See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Moreover, the doctor discusses the 
"potential" for radiation dermatitis causing some of the 
Veteran's symptomatology.  Dr. R.P.-F. does not provide any 
rationale or opinion that the Veteran's current skin disability 
of the groin is causally related to active service, other than to 
repeat the Veteran's assertion.  Finally, the doctor's opinion 
appears to reference solely the Veteran's groin area, and 
provides no opinion as to his face and ears.



Correspondence dated in April 2009, by Dr. R. P.-F., a private 
physician, reflects the following opinion:

[The Veteran] has experienced dermatitis on the 
scrotum for years.  This began in the 60's while 
stationed in Vietnam.  He saw another dermatologist 
and had radiation therapy to this chronic dermatitis 
of the right scrotum.  He had a testicle removed 
after that and has continued to experience dermatitis 
on the scrotum off and on.  The topical 
corticosteroid preparation helps him but this has 
been persistent.

I reviewed the checklist and based on the clinical 
picture and history and it is a possibility this is 
related to exposure to Agent Orange, however, is a 
chronic eczematous change.  Radiation was 
administered in the late 60's and there is a 
potential for radiation dermatitis component causing 
some of his symptomatology at the present time.  This 
area itches and tends to excoriate.  I did not 
appreciate any skin cancer at his last physical exam 
in this area but he has chronic dermatitis manifested 
by pruritus and lichenification.  Biopsies have been 
performed and have not shown skin malignancy.

The Board finds that Dr. R. P.-F.'s opinion is of little, if any 
probative value.  Again, the opinion is based on the Veteran's 
reported history.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  In addition, the opinion is speculative.  The doctor 
states that there "is a possibility" that the Veteran skin 
disability is related to Agent Orange, and there is a "potential 
for radiation dermatitis".  Both statements are nothing more 
than speculation, and therefore not probative.  See Bostain v. 
West, 11 Vet. App. 124 (1998), and Obert v. Brown, 5 Vet. App. 30 
(1993).  The opinion refers to a "checklist" but does not 
provide any indication of the nature of such a "check list".  
Again, the opinion does not appear to discuss the face and ears. 

Correspondence from J.E., M.D., a private physician, reflects the 
opinion that Agent Orange can cause skin irritation.  He further 
opined

[The Veteran] developed skin irritation of his groin.  
This is a very common place to develop a contact 
irritation from environmental contaminants.  In 
addition to direct exposure of the groin skin, any 
contaminant from the hand will find its way to the 
groin and surrounding structures.  This skin in this 
area is very sensitive, and contaminants can get 
"trapped" between skin folds of the thigh, 
magnifying their innate caustic properties.  In 
addition, the groin can become damp from 
perspiration, and then chafed from friction of two 
moist adjacent skin surfaces.  This further 
compromises the skin barrier, making contact 
sensitivities more likely.  Furthermore, the groin is 
a common site of fungal infections - of which 
military records suggest [the Veteran] was treated 
for.  A fungal infection can also contribute to skin 
barrier breakdown causing an individual to have 
heightened sensitivities to contact and irritant 
chemical exposures.  Evidence supportive of treatment 
recommendations for a fungal dermatitis does not 
imply that a contact or irritant dermatitis was not 
present.  It is just as likely as not that a contact 
irritant dermatitis could have been misdiagnosed as a 
fungal infection in an active duty setting, where a 
dermatologist was likely not available, and it is 
more likely than not that if a fungal infection of 
the groin was present it would exacerbate a contact 
irritant dermatitis.  

Once an acute irritation in the groin develops, it 
has a risk of becoming a chronic dermatitis.  This 
transformation from acute to chronic dermatitis can 
occur for several reasons including: 1.  Repeated 
exposure to irritant (i.e.: repeated exposure to 
Agent Orange).  2.  Failure to treat adequately and 
promptly (as may occur when in an active combat 
veteran where it is impossible and impractical to 
stay cool and dry)

At some point, an "itch - scratch" cycle will 
start.  The rash itches - so the patient scratches 
it.  Scratching the sensitive skin in this area 
causes further skin injury, which in the process of 
healing itches - and so it is scratched again - etc. 
etc. etc.  Sometimes this cycle can be quite 
intractable, and if topical treatments do not result 
in relief, other modalities may be employed (like 
superficial radiation.)  The medical terminology of 
this cycle is Lichen Simplex Chronicus - which was 
supportive of the skin biopsy done on [the Veteran] 
in March of 2005.

Lichen Simplex Chronicus is like a snowball rolling 
down hill, picking up speed and size.  Something has 
to start the snowball on its path - but once started 
it can be difficult to stop.  It is my medical 
opinion that Agent Orange exposure is more likely 
than not the initial trigger that started [the 
Veteran's] groin dermatitis.  

The Board notes that the opinion of Dr. J.E. does not discuss the 
face and ears. 

Dr. J.E. cites numerous articles and safety data sheets in 
support of his opinion, and acknowledges that none of these 
articles specifically discusses the role of Agent Orange in the 
active U.S. combat veteran; however, he states that they all 
include references to skin causticity caused by certain 
compounds.  

The article "Diagnosis and Treatment of Allergic Angiitis" 
discusses angiitis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(31st Ed. 2007) defines "angiitis "as vasculitis.  
"Vasculitis" is defined as inflammation of a blood or lymph 
vessel.  The article states that diagnosis is made by clinical 
recognition of a state of nonthrombocytopenic bleeding in which 
all the blood coagulation factors are normal.  The article notes 
that the evidence cause of this vasculitis is rarely identified, 
but that the author has seen cases in which angiitis was 
secondary to exposure to cholordane and lindane.  The article 
does not specifically discuss Agent Orange, Vietnam, or the 
Veteran in this claim.  In fact, the article was published in 
1960, prior to the Vietnam conflict.  Most importantly, there is 
no clinical evidence of record that the Veteran has a diagnosis 
of angiitis.  
 
The article "The Toxic Properties of the herbiicede 2, 4 -D" 
discusses poisoning with the herbicide 2, 4-D in the Ukraine.  
The article notes that field workers in the Ukraine experienced 
general weakness, headaches, heartburn, nausea, vomiting, 
vertigo, irritation in the eyes, irritation of the nasal mucosa, 
unconsciousness, and a burning sensation of the skin of the face.  
Most individuals, except those with headaches and 
unconsciousness, had "more or less" recovered by the next day.  
The article also noted that the danger presented by the herbicide 
to human health is increased at relatively higher air 
temperatures and in dry weather where more dust is generated and 
the plants and upper soil strata lack the moisture which would 
partially prevent atomization of the herbicide into the air.  The 
article does not discuss the use of Agent Orange in Vietnam, the 
Veteran, skin irritations to the groin, or herbicides in humid 
areas.  Moreover, it reflects that the individuals who complained 
of irritation of the eyes and nasals mucosa did not have chronic 
symptoms.

The article "Kontaktekzeme durch das Herbizid Selest 100 in der 
Forstwirtschaft" is written in German.  However, an included 
English summary of the article indicates that the article 
discusses five cases of professionally conditioned contact 
eczemas in female workers who had contact with a growth promoting 
herbicide "Selest 100."  The article does not appear to have 
anything to do with Agent Orange in Vietnam, skin irritations in 
the groin, or the Veteran, but rather deals with forestry. 

The material safety data sheets note that if skin contact is made 
with certain chemicals, the individual should take off 
contaminated clothes and wash with soap and copious amounts of 
water for at least 15 minutes.  The data sheets do not discuss 
Vietnam, the Veteran, or rashes in the groin area.

The article "Impact of Agent Orange Exposure among Korean 
Vietnam Veterans"  notes that a study indicated that "eczema 
showed a strongest association with Vietnam veterans compared to 
non-Vietnam veterans."  The article also noted that "there is 
some possibility that the subjects over-reported their personal 
episodes of exposure if they have health problems, leading to a 
recall bias and that the "patterns of the medical problems among 
Vietnam veterans in our study appear to be somewhat consistent 
with previous reports from Operation Ranch Hand study and 
others."

The article "Dioxins:  An overview" discusses chloracne and 
exposure to dioxins.  The Veteran has not been diagnosed with 
chloracne.

The abstract of an "Environmental Health Sciences Division, 
National Institute for Environmental Studies" is merely an 
abstract and is insufficient to be of any probative value.  In 
addition, it does not appear to have anything to do with Agent 
Orange and Vietnam Veterans.

The "Report on a Survey of the Alberta Farming Community 
Respecting the Use of Pesticides" discusses the handling, 
application, and disposal of pesticides by farmers.  It does not 
discuss Agent Orange and Vietnam Veterans, or the Veteran.

The article from the "International Programme on Chemical 
Safety" notes in Table 20 that an acute or non-acute effect 
attributed to occupational or bystander exposure to 2,4-D 
herbicide are irritation or allergic reactions, desquamation, and 
chloracne.  The article notes that acute eye or skin irritation, 
as well as skin reactions of an allergic type, including allergic 
angitiis and contact eczema have been reported in agriculture and 
forestry workers following occupational exposure to 2, 4-D 
herbicides.  The article does not discuss Vietnam veterans, or 
the Veteran.

Dr. J.E. uses the above articles and data sheets to support the 
theory that Agent Orange can cause skin irritation.  VA has 
recognized that Agent Orange can cause skin disabilities.  Such 
disabilities include dermatofibrosarcoma protuberans, porphyria 
cutanea tarda, chloracne, and other acneform diseases consistent 
with choloracne.  None of the articles or data sheets supports 
the proposition that exposure to Agent Orange can result in a 
chronic rash in the groin which then becomes lichen simplex 
chronicus.  

The Board also notes that Dr. J.E. states that the Veteran's 
military records suggest that the Veteran was treated for a 
fungal infection.  The Veteran's STRs are entirely void of any 
reference to a fungal infection, or anything suggestive of 
treatment for a rash or groin condition.  Thus, it appears that 
Dr. J.E. was not entirely familiar with the Veteran's STRs.

Dr. J.E. also states that it is just as likely as not that a 
contact irritant dermatitis could have been misdiagnosed as 
fungal infection in an active duty setting, where a dermatologist 
was likely not available.  For the doctor to presume that a 
doctor in Vietnam may not be able to accurately diagnose a fungal 
infection of the groin, and that a dermatologist was likely not 
available, is unsupported by the record, and highly speculative.  

Dr. J.E. also states that once an acute irritation in the groin 
develops, it has a risk of becoming a chronic dermatitis.  The 
Board finds that this statement is not probative as it is not 
definitive and mere speculation.  The Board acknowledges that a 
March 2005 skin biopsy of the Veteran's scrotum reflects a 
diagnosis of lichen simplex chronicus.  However, the Board notes 
that this was more than 37 years after the Veteran's separation 
from service, and after a 1995 diagnosis of chronic dermatitis of 
the perineum, and also after numerous medical reports which are 
negative for a groin skin disability.  The first clinical record 
of a skin disability is the September 1995 private medical report 
which identifies "chronic dermatitis of perineum."  There is no 
reference to a chronic condition since separation from service in 
1967; and there is no reference to lichen simplex chronicus, 
which is characterized by sharply demarcated, circumscribed 
scaling patches of thickened and furrowed skin. See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  A March 1997 
report reflects some lichenification and erythema in the scrotum; 
however, this is approximately 20 years after separation from 
service. 

A July 2007 VA examination report reflects that the Chief of 
dermatology service at a VA facility reviewed the Veteran's 
claims file and determined that it is less likely than not that 
the Veteran's current seborrheic dermatitis was due to service.  
The examiner did not provide a supporting rationale, but the 
record reflects that the Veteran was advised that seborrheic 
dermatitis was a common condition in the general population.

The July 2009 VA examiner's report reflects an extensive review 
of the Veteran's STRs and private medical records.  The examiner 
opined :

Seborrheic dermatitis of the ear canals is noted 
at the present time, also diagnosed by 
dermatologist July 25, 2007.  It is the opinion 
of this examiner that the seborrheic dermatitis 
is less as likely as not a result of presumed 
exposure to Agent Orange during the Veteran's 
active service in Vietnam.  Seborrheic 
dermatitis is not one of the diagnoses that the 
VA has determined has a positive association 
between the condition and such exposure.

The examiner further opined that the Veteran's chronic dermatitis 
of the right groin is less likely as not caused by, or a result 
of, the Veteran's right groin skin condition in service.  The 
examiner noted that the more common cause of chronic itching in 
Vietnam was the "so -called 'crotch itch' secondary to fungal 
infection for which it would be advised the soldier to keep the 
area dry.  And 20 years later after the soldier was in Vietnam, 
he went to another hot climate."  

The examiner opined that "it is most probable that [the 
Veteran's] skin disease of Vietnam was cured and this [infection 
as a civilian in Saudi Arabia] is another infection more than 20 
years later.  This skin biopsy 35 years after Vietnam is less 
likely than not to give any clue as to the diagnosis while the 
Veteran was in Vietnam, but it is more likely to indicate the 
result of treatment in the past 10 years."  This opinion is 
consistent with the Veteran's report of medical history for 
separation purposes which reflects that he reported no skin 
disease, and with the report of medical examination for 
separation purposes which reflects a normal skin upon clinical 
examination.  

The examiner also states, 

[t]he most common experienced skin problem consistent 
with the circumstances [of the Veteran's service in 
Vietnam] is fungal infection of the groin which is 
consistent with the way he says he was treated while 
in Vietnam, advised to remain cool and dry.  As a 
civilian this veteran returned to a similar hot 
climate in Saudi Arabia and experienced another skin 
condition that was treated with a combination of 
steroid and antifungal agent, Lortisone.  This is 
consistent with the treatment of fungal infection of 
the groin.  Therefore, it is the opinion of this 
examiner that it is less as likely as not that the 
Veteran has a current skin disability that began 
during service or is related in some incident of 
service.  There is no diagnosis up to the 1990s in 
the records following military service that the 
Veteran had seborrheic dermatitis of the face, ears, 
and groin or other skin disability that was 
previous[ly] diagnosed or is related to seborrheic 
dermatitis of the face, ears, and groin.

In weighing the probative value of the medical opinions noted 
above, the Board finds, that the opinion of the July 2009 VA 
examiner is more probative than the other opinions.  The July 
2009 VA examiner is the only physician who both examined the 
Veteran and reviewed and discussed his extensive medical records.  
The July 2009 VA examiner provided a complete rationale for his 
opinion, citing the Veteran's previous documented medical 
treatment and alleged treatment.  The examiner discussed the 
Veteran's prior medications and the probable reasons for the 
medications, based on their known uses, to support his rationale.  

The Veteran avers that he has had a skin disability of the groin 
since service.  As noted above, the earliest clinical evidence of 
record is in 1995.  The lapse of time between service separation 
and the earliest documentation of current disability is a factor 
for consideration in deciding a service connection claim. See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
notes that the 1995 and 1997 medical records, which note a skin 
condition in the groin, are all negative for any mention of a 
skin disability since service.  In a January 2001 dermatologist 
patient history form, under the title "List all health problems/ 
diseases, including skin", the Veteran listed adult type II 
diabetes and two incidents of skin cancer.  He did not list any 
chronic skin disability of the groin, face, or ears.  The Board 
finds that if the Veteran had had a chronic groin rash since 
service, it would have been reasonable for him to have listed 
such a disability when he completed a patient history form for a 
dermatologist which requested him to list all skin problems.  
Moreover, the Veteran did not note a chronic rash of the face or 
ears.

The first clinical evidence of the Veteran reporting that he had 
had a chronic skin disability since service is in 2005, more than 
three decades after separation from service.  This was after he 
reported on his 1967 separation examination report that he did 
not have, nor had he ever had, a skin disability, after numerous 
physical examinations for skin and testicular problems which do 
not reflect a report of a chronic condition since service, and 
after a January 2001 dermatologist form on which the Veteran did 
not list a chronic groin skin rash.  As such, the Board finds the 
Veteran to be less than credible as to his averment of continuity 
of symptomatology since service.  In the absence of demonstration 
of continuity of symptomatology by credible evidence, the initial 
demonstration of a skin rash in 1995, approximately 28 years 
after separation from service, is too remote to be reasonably 
related to service.  

In sum, the Board has considered all of the evidence of record, 
to include the numerous medical and lay opinions.  The Board 
finds that the July 2009 VA examiner's opinion is the most 
probative opinion, and, along with the Veteran's statements made 
contemporaneous to separation from service, weighs against a 
finding that the Veteran is entitled to service connection for a 
skin disability of the groin, face, and ears.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable, and service connection is 
not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Right testicle epididymal cyst

A September 1995 private clinical record reflects that the 
Veteran reported pain in the right testicle since the end of June 
1995, and noticed swelling in August 1995.  It was noted that it 
had been stable since then despite three courses of antibiotics 
(Bactrim, Cipro, and "Doxy").  This was approximately 28 years 
after separation from service.  A September 1995 testicular 
ultrasound report reflects that the Veteran had a lobulated cyst 
which was likely to represent an epididymal cyst or spermatocele 
in the right testis.  It was recommended that the Veteran do 
monthly self examinations and obtain another ultrasound in a 
year.  January and February 1997 private records reflect that the 
Veteran had another ultrasound which indicated a demarcated area 
with cystic changes.  The records reflect that the Veteran was 
informed that it was most likely a benign process, but there was 
no way for the doctor to be positive without removing the 
testicle and obtaining a pathology report.  In March 1997, the 
Veteran had his right testicle removed.  The pathology report 
showed no testicular cancer.

The Veteran avers two bases as to why service connection is 
warranted for his right testicle epididymal cyst.

Agent Orange

The Veteran avers that his right testicle epididymal cyst, and 
subsequent removal of his right testicle, was caused by exposure 
to Agent Orange.  As noted above, the Veteran's right testicle 
was noncancerous.  The Veteran avers that his exposure to Agent 
Orange caused permanent changes to the cell structure in his 
right testicle.  As the Veteran's diagnosed disability is not 
among the diseases recognized under 38 C.F.R. § 3.309(e), as 
diseases associated with exposure to certain herbicide agents, 
service connection on a presumptive basis is not warranted.  

With regard to a nonpresumptive direct incurrence basis, there is 
absolutely no competent medical evidence of record to support the 
Veteran's contention that his cyst was caused by exposure to 
Agent Orange.  

The Veteran's STRs are negative for any complaints of, or 
treatment for, testicular pain, swelling, or cysts while in 
service.  The first clinical evidence of record of a right 
testicular condition is approximately 28 years after separation 
from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The medical records are entirely void of any 
reference to Agent Orange causing a cell structure change 
necessitating the removal of the Veteran's testicle or causing a 
cyst.  The Veteran has not been shown to possess the requisite 
training or credentials needed to render a competent opinion as 
to medical etiology.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative value. 
Espiritu, supra.  



Secondary Basis 

The Veteran avers that treatment for a groin skin condition 
caused his cyst.  Service connection may be granted for 
disability which is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected disability.  
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).

The Veteran avers that his right testicle cyst was caused by the 
creams and/or the Grenz rays used to treat his skin condition of 
the groin.  Service connection has not been established for a 
skin disability.  As such, service connection may not be 
established for a right testicular cyst, as secondary to a 
service-connected skin disability, as a matter of law.  Sabonis 
v. Brown, 6 Vet.App. 426 (1994).  

The Board notes that even if the Veteran were service-connected 
for a skin disability of the groin, the competent credible 
evidence of record does not reflect that the Veteran's cyst was 
etiologically related to any such treatment.  The records 
contemporaneous to the ultrasounds and orchiectomy are negative 
for any such association, or even the mere mention of any 
treatment for a groin skin condition.  Dr. J.E.'s opinion, which 
refers to Grenz rays as superficial x-rays, does not provide any 
causal relationship between any skin treatment and a cyst, but 
merely speculates that the Veteran's alleged skin treatment 
likely played a role in the decision to have a right orchiectomy.  
Such an opinion is based on Veteran's reported history and is 
merely a recitation of the Veteran's statements; as such, it has 
no probative value.

In conclusion, there is no competent credible evidence of record 
causally relating the Veteran's right testicle cyst to service or 
a service-connected disability.  Therefore, service connection is 
not warranted.




ORDER

Entitlement to service connection for a skin disability, to 
include seborrheic dermatitis and lichen simplex chronicus, of 
the face, ears, and groin, to include as secondary to herbicide 
exposure, is denied.

Entitlement to service connection for a right testicle epididymal 
cyst, claimed as secondary to a skin disability, to include 
treatment of a skin condition, and/or due to herbicide exposure, 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


